Title: To Alexander Hamilton from Joseph Whipple, 30 September 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, September 30, 1790. “In Conformity with the 12th Section of the Act for Registering & Clearing Vessels I herewith enclose Copies of the Memos, enclosed on Certificates of Registry, of the Change of Masters that appear to have taken place in Vessels belonging to this district. Inclosed also are the Certificates of Registry of Vessels given up in consequence of the change of property conformably to the 10th. Section of the same Act.…”
